Citation Nr: 0502826	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO in Sioux 
Falls, South Dakota.  The case was previously before the 
Board in May 2000 and September 2003 and remanded for 
additional development and adjudication.  


FINDINGS OF FACT

There is no competent evidence which shows that the veteran 
had a chronic back disorder while in service, that a chronic 
back disorder manifested to a compensable degree within one 
year following the veteran's separation from active military 
service, or that any current back disorder is related to the 
veteran's service.


CONCLUSION OF LAW

The veteran is not shown to have a chronic back disorder, due 
to disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In April 1998, the veteran filed a claim for service 
connection for a back disability.  A rating action in August 
1998 denied his claim.  The veteran filed a timely notice of 
disagreement, and a statement of the case was issued in 
August 1998.  All of these events occurred prior to the 
effective date of VCAA.  Thereafter, in letters dated in 
March 2001, October 2002, December 2002 and May 2004, the RO 
informed the veteran of the requirements of VCAA.  In the 
July 2004 supplemental statement of the case, the veteran was 
provided with the applicable law and regulations regarding 
VCAA.  Under the circumstances, the Board finds that there 
has been substantial compliance with Pelegrini II in that the 
veteran has received the VCAA content-complying notice and 
there has been proper subsequent VA process.  

Law and Regulations

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise " to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

Service medical records show that in April 1973 the veteran 
was treated for complaints of back pain after falling out of 
his bunk.  Examination revealed spasm of the lumbar 
paraspinous muscles.  X-rays were negative.  The veteran was 
placed on physical profile for five days.  In November 1975, 
the veteran was treated for low back pain following an 
attempt to lift a trailer incorrectly.  At that time he 
reported recurring back strain over the last two years.  At 
separation in December 1975, the veteran noted recurrent back 
pain, however clinical evaluation of the spine was normal.  
The examiner noted the veteran had occasional low back pain 
secondary to increased physical exercise.  

The post service evidentiary record in this case is 
extensive, consisting of six volumes of documents.  The 
evidence includes private and VA medical records, which, 
together, cover a period from 1995 to 2003.  These records 
primarily show treatment of the veteran for substance abuse, 
psychiatric symptoms and chronic back pain.  

On VA examination in July 1998, the examiner noted the 
veteran's history of back injury in service.  The veteran 
also reported that he sustained additional back injury in 
1991 in a motor vehicle accident.  He complained of increased 
back pain since the accident but indicated his back trouble 
existed prior to that.  The veteran reported that his back 
goes out periodically, usually with bending activities.  
Examination of the back showed no altered gain or stance.  
There was no tenderness to palpation or percussion of the 
lumbar spine.  Straight leg raising was negative.  He had 
full reflex, motor and sensory function of the lower 
extremities with the exception of absence of heel jerks 
bilaterally.  There was no objective evidence of pain on 
active range of motion of the back, except at the limits of 
extension.  X-rays showed mild osteoarthritis of the lumbar 
spine but were otherwise negative.  The diagnosis was back 
injury with episodes of lumbosacral strain, most 
significantly exacerbated by the severe semi-truck accident 
in 1991.  

During a RO hearing in October 1998, the veteran presented 
testimony about the onset and severity of his back 
disability.  He testified that he has had back pain ever 
since an injury during service.  He testified that he 
received treatment for his back immediately following 
service, but could not recall the names or addresses of the 
physicians.  He testified that he aggravated his back 
condition in a 1991 motor vehicle accident.

Also of record is a private medical opinion dated in November 
1998.  At that time the veteran reported his history of back 
injury in 1973, with ongoing back pain since that time.  He 
also reported that he was involved in a motor vehicle 
accident in 1991, but did not report any specific back 
problems as a result.  X-rays of the lumbar spine showed some 
evidence of spur formation at what looked like a partial 
fusion of at least T11, T12 and probable benign congenital 
configuration and lumbarization of the first sacral vertebra.  
There was narrowing of T11 when compared to T12 height 
suggesting a possible old injury may have been related to the 
fall on his back some years ago.  The diagnosis was alleged 
back pain with some stiffness and decreased motion and 
questionable vertebral fracture, minimal.  

The remaining records include a January 2000 CT scan of the 
lumbar spine, which showed borderline intervertebral disc 
narrowing at L2-3, L3-4 and L4-5 with borderline 
retrolisthesis of L3 on L4.  A July 2000 X-ray report, showed 
degenerative, disc disease from L2-3 through L5-s1 with 
vacuum disc phenomena at L4-5 and L5-S1, since July 1998.  
There were mild marginal hypertrophic degenerative changes of 
lumbar and lower thoracici spine with minimal progression at 
L4-5, also since July 1998.  There was also evidence of 
minimal retrolisthesis of L3 on L4 unchanged.  There was 
incidental incomplete posterior arch of S1 on the right.  

The veteran underwent VA examination in January 2003, the 
examiner indicated the claims file was available and had been 
reviewed in its entirety.  The examiner noted the veteran's 
history of back injury in 1973 and subsequent treatment with 
physical therapy and medication.  X-rays at that time did not 
show evidence of fracture.  The examiner also noted the 
veteran's treatment for muscle spasm in November 1975 prior 
to service discharge.  The veteran gave a history of a second 
back injury 1991 in a motor vehicle accident when he rolled 
an 18-wheeler, but noted he had back pain prior to that.  The 
examiner noted that although the veteran did indicate on his 
discharge physical examination that he had back pain, the 
claims folder did not indicate evaluation for back pain on a 
regular basis.

Following examination of the veteran, the examiner diagnosed 
degenerative disc disease with facet arthropathy of the 
lumbosacral spine, most severe at L5-S1 (with retrolisthesis 
of L3 on L4), resulting in chronic low back pain.  The 
examiner explained that service medical records indicated 
that the veteran did sustain an injury to his back and was 
treated for that injury.  The history of the fall would be 
more likely to have produced a fracture such as a spinous 
process avulsion type of injury or facet arthropathy or other 
signs.  It does not appear that the changes noted on the 
veteran's X-rays are consistent with a traumatic episode.  He 
does have some degenerative changes in his thoracic spine and 
these are more consistent with an axial loading type injury 
than with a direct blow.  The examiner concluded the veteran 
does have back pain and did sustain an injury while on active 
duty, but it was not likely that that singular episode of 
pain had produced the protean changes and symptoms present on 
examination today.  

Also of record is a decision from the Social Security 
Administration (SSA).  It was found that the veteran had been 
disabled since February 1997, according to SSA criteria.  The 
diagnoses included degenerative joint disease of the left 
shoulder and knees, a history of lumbar strain, hepatitis C, 
psychiatric symptoms and substance abuse.  Medical records 
accompany the disability determination and consist of reports 
from both VA and non-VA medical sources.  

Analysis

As an initial matter, the Board notes that the veteran has 
submitted a substantial number of records, both VA and 
private, of a current low back disability.  He has reported 
chronic low back pain since service, and has presented 
medical diagnoses including disc disease, osteoarthritis and 
lumbar strain.  Because competent medical evidence of a 
current low back disability has been presented, the Board 
concedes the existence of a current disability.  
Nevertheless, service connection still requires that this 
disability arose from a disease or injury incurred in active 
military service.  See 38 U.S.C.A. § 1110 (West 2002).

Voluminous VA and private treatment records document ongoing 
treatment for chronic back pain.  Although the veteran has 
reported receiving treatment for his low back from several 
physicians and chiropractors since service discharge, he 
could not recall their names or addresses.  Thus, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to his claimed back disability for 
several decades following his separation from service.  The 
earliest notation in the medical records of complaints or 
treatment of current back disability was in 1995.  This 
leaves a significant gap between service discharge in 1976 
and the initial confirmation of the disability with no 
clinical support for acute or inferred manifestations or 
continued symptoms.  That is, there is no competent evidence 
of continuing or chronic back disability in the years 
following service.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(2004); Savage, at 498.  Rather, it is clear upon review of 
the record that the veteran suffered a significant post 
service injury to his back following his discharge from 
service.  Specifically, in 1991, he injured his back in a 
motor vehicle accident.

However, there is some disagreement between the examining 
physicians as to whether the veteran's back disorder is 
related to his service.  The Board has considered the private 
examination report dated in 1998, which suggests the 
possibility that the back disorder is related to service.  
However, the VA examination report dated January 2003 
contradicts this positive evidence.  Therefore, these 
opinions must thus be assessed by the Board to determine 
their relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 
January 2003 VA examination is the most persuasive, as it was 
clearly based on a review of the claims folder, included 
detailed reasons and bases for the opinion offered.  

In contrast, regarding the opinion offered by the private 
physician it does not appear that he had the same familiarity 
with the complete record.  There is no indication that the 
private physician reviewed the veteran's medical history, as 
found in the claims file, in formulating his opinion.  With 
regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  The Court has provided 
guidance for weighing medical evidence and has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet.App. 
109, 112 (1999).  

Further, although an examiner can render a current diagnosis 
based on his examination of the veteran, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the veteran.  See Swann 
v. Brown, 5 Vet.App. 229, 233 (1993).  The private 
physician's comments, in context, are merely the recordation 
of the history as related by the veteran, and do not 
represent a medical conclusion or opinion by the author.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, to the 
extent that his clinical records based a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence as to the etiology of 
the veteran's back disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence of a nexus.  

Therefore after weighing all the evidence, the Board adopts 
the January 2003 VA examiner's conclusions, and, in light of 
the other evidence of record, the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet.App. 488, at 492-93 
(1995).

In making its determination, the Board has also considered 
the veteran's testimony, which is considered credible insofar 
as he described his current symptoms and beliefs that his 
back disorder was incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim.  

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Here, the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's back disability, which was first documented a 
number of years after his separation from service, to his 
active military duty.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has a 
chronic back disability, which is traceable to his military 
service, either having its onset during service or as the 
product of continued symptoms since service.  As a result, 
the veteran's claim of service connection for a back 
disability must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for residuals of back 
injury is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


